840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darrell K. RYAN, Plaintiff-Appellant,v.Billy COMPTON, et al., Defendants-Appellees.
No. 87-5869.
United States Court of Appeals, Sixth Circuit.
Feb. 19, 1988.

Before Judges KEITH, WELLFORD and NELSON, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff is an inmate at Fort Pillow Prison and Farm in Henning, Tennessee.  He filed this civil rights action (42 U.S.C. Sec. 1983) for monetary damages and other relief against seven individuals.  Plaintiff claims these seven individuals deprived him of certain federal constitutional rights in connection with a December 19, 1986 disciplinary hearing.  The district court ultimately granted summary judgment for defendants.  Plaintiff contends on appeal that the grant of summary judgment was premature because he was not given an adequate opportunity to pursue discovery.  For a party to withstand summary judgment on this ground, however, he must specify "what further discovery could produce."    Bettin v. Nelson, 744 F.2d 53, 58 (8th Cir.1984).


3
In the six months preceding the district court's entry of summary judgment, plaintiff apparently conducted no discovery at all.  He has not specified what discovery could produce, nor has he told us why he should have been afforded further time to conduct discovery.


4
The district court's judgment is therefore AFFIRMED.  Rule 9(b)(5), Rules of the Sixth Circuit.